757 N.W.2d 101 (2008)
Gerald PITCHER and Doris Pitcher, Plaintiffs-Appellants,
v.
SEALTEX COMPANY, INC., LS Mold, Inc., Sealtex Custom Molding, L.L.C., Lloyd Koning, and Marla Koning, Defendants, and
Larry Koning and David Koning, Defendants-Appellees.
Docket No. 136899. COA No. 274255.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the June 5, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are *102 not persuaded that the questions presented should be reviewed by this Court.